TEEATTORNEY          G~ZNERAX.
                         OF ?lhcx&3




Mr. Graham P. Stewart
Graham, Texas
Dear Mr. Stewart:          Opinion No. O-4324.
                           Re:' Should a SO00 deposit In the
                                First National Bank, Graham,
                                be returned to the Brazes Rlver
                                Conservation
                                  _   .      & Reclamation Dls-
                                trlct because the President of
                                said Bank has been selected &nd
                                qualified as one of the Dlrect-
                                ers   of   said   District?


         You state in your letter of January 14, 1942, that
you have been:appointed and hav& qualified as one of the Di-
rectors of the~Brazos River Conservation & Reclamation Dis-
trict.                                                        ,,:

           You    state that you are the President of the First
National Bank Fn Graham, and that said District is carrying
an account     in  said Bank of $5000~.
                                .-      Under theabove facts
YOU ask:
           "I would like to be further advised by you
      as to whether this balance should be returned to
      the proper authorities of the District to avoid
      any possible criticism OF vlolatlon of the law
      due to the fact that I wish to serve as a Director."
         The Braeos River Consepvatlon & Reclamation District
was created by a Speclal~Act of the Legislature in 1929, arid
has been amended in some respects at different times. Sec-
tion 6 of said Act provides:
           "The Board of Directors shall elect one of
      their number President, one Vice-President, one
      Secretary, and appoint a Treasurer, who shall
      furnish a bond in the sum of seventy-five per cent
      of the amount of money estimated to be on hand
      during the year, In no event to be more than
      $100,000."
         There is nothing Fn'the Act creating said District
that requires the Treasurer to be a member of the Board, or
Mr. Graham'P. Stewart, page.2    ,:.   O-4324.
                    :

places any llmltatl~n on where he.shall keep the funds on
deposit. The Board of Directors has general authority and:.
control over the entire business of the District, and it
(the Board of Directors) could, if it desired, make ~recom-
mendations to the Treasurer. His bond, however;.requLres him
as Treasurer to keep the funds and pay same out as and when
directed by the Board.
         It Is our opinion that It 13 not a violation of
law for the Treasurer to leave the $5000 on deposit In the
First Nati.onal.Bankat Graham. Whether this action would'
create criticism is a question about which we do not have
and could not therefore express any opinion.
                                Very truly yours
                            ATTORNEY GENERAL OF TEXAS


                                By s/Gao. W. Barcus
                                     Geo. W. Barbus
                                          Assistant
GWB:MR:wc

APPROVED JAN 27, 1942 '
s/Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Commi%t&   By s/BWB Chairman